Fourth Court of Appeals
                               San Antonio, Texas
                                     August 19, 2019

                                   No. 04-19-00182-CV

                                     Crystal SMITH,
                                        Appellant

                                            v.

                                   Joseph HICKMAN,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI19228
                     Honorable Solomon Casseb III, Judge Presiding


                                     ORDER
        The Appellee’s Second Motion to Extend Time to File Brief is hereby GRANTED. Time
is extended to September 12, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court